Appellant urges three matters in his motion for rehearing: (1) That we erred in permitting the state to prove, for the purpose of impeaching appellant's wife who was a witness in his behalf, certain written statements made by her to an investigator in the district attorney's office in San Antonio; (2) that the charge of the court was erroneous in not giving to the jury the language of article 1223, P. C., stating the presumption arising from the use of a deadly weapon; (3) that we erred in not holding that it was reversible error for the trial court to refuse a new trial sought because of newly discovered evidence.
As we understand appellant's complaint regarding the impeachment of his wife, he insists that unless it be shown that said wife went to the office of the investigator, and made the statement there made by her, at the instance of or with the consent of appellant, same should not be held provable against her for impeachment purposes. No new authorities are cited by appellant in his motion. In the cases of Johnson v. State,66 Tex. Crim. 586, 148 S.W. 328; Doggett v. State,86 Tex. Crim. 98, 215 S.W. 454; and Turner v. State,89 Tex. Crim. 615, 232 S.W. 801, relied on by appellant, — the wife of the accused was in each instance brought before the grand jury or some other inquisitorial authority by process or summons for the purpose of there being questioned, under which circumstances we have held her statements not usable for impeachment purposes. In the original opinion it is shown how on the facts this case is differentiated from those mentioned. Having gone voluntarily to the district attorney's office with her sister, and having there made a statement which she repeatedly said on the witness stand she had made, we find ourselves unable to assent to the soundness of appellant's contention that such statement could not be used for purposes of impeachment. To otherwise hold would guarantee to the wife of one who testified for him immunity against impeachment by proof of prior statements made by her at variance with her testimony, *Page 316 
unless it could be shown that she made them at the instance or request of her husband; a matter practically impossible of proof. The prime object of every trial in a court of justice ought to be the ascertainment of truth and its application in any given case. We apprehend a rule such as is contended for by appellant would much handicap the state and greatly encourage the making of false statements by the wives of men engaged in criminal pursuits.
The court's charge on the presumption arising from the use of a deadly weapon is quoted in our opinion, and appears to be a concrete statement of the law as applied to the facts in the instant case. We are unable to see how appellant could have profited by the giving in charge of the abstract legal proposition contained in article 1223, P. C., when its principle was in the charge of the court put before the jury as an application of said principle to the facts. We are by statute forbidden to reverse cases for errors in charges unless such error be calculated to injure the rights of the defendant, or to prevent a fair and impartial trial. Article 666, C. C. P. We fully appreciate what was said by this court in Kendall v. State, 8 Texas App., 569, but are of opinion that the "imperative presumption" therein mentioned was given in charge to the jury in this case in its full force and effect. We do not think there was any error in the charge, but if there was, then article 666, supra, would operate to prevent a reversal of the case.
In passing on the refusal of a new trial because of newly discovered evidence in our former opinion, we disposed of same upon the ground that appellant had exercised no diligence. In determining whether there be an abuse of discretion by the trial court in refusing a new trial under such circumstances, both the alleged newly discovered evidence and that heard on the trial become especially important in solving the question as to the likelihood vel non of a different result if the alleged new evidence be put before a jury. The entire improbability of a different verdict being brought about by the introduction of evidence, in effect, that in some weeds twelve or more feet from where appellant's witnesses claimed deceased fell after being shot by appellant, a knife was found some four or five days after the homicide, and after state witnesses had testified that they looked the ground over and found no weapon, seems easily demonstrated by a review of the facts.
State witnesses wholly without interest or bias testified that deceased was walking west on Ruiz street; that appellant and another man in a coupe were going east on the same street, and when nearly opposite where deceased was the coupe swerved over to that side of the street upon which deceased was walking, and three shots were fired by appellant. These witnesses disclaim any offensive act on the part of deceased, or any attack upon appellant, or effort on the part of deceased to get in the car of appellant. Appellant and the man in the car with him swore that *Page 317 
deceased got on the running board of their car, that appellant was alone in the front seat of said car, that deceased reached through the window of the car with both hands, grabbing and stabbing at appellant, then thrust the upper part of his body into the car and was reaching for and stabbing at appellant when the latter got out of a pocket of the car a pistol and fired three times at deceased. The materiality of the finding of the knife, as above mentioned, could only arise in case there be some probability of the truth of this story told by appellant and his witness.
The testimony of the undertaker, — not disputed or called in question in any way, — seems to demonstrate beyond doubt the falsity of the testimony of said parties. Ortez, the undertaker, swore that there were eight bullet wounds in the body of deceased; two resulting from the entry of a bullet on the left side and slightly to the front of the body, the exit wound of which was in the same direction and slightly to the rear of the body on its right side; two of the wounds were caused by the entrance of a bullet just above the one mentioned, entering on the right side slightly to the back and making its exit on the opposite side slightly to the front; four of the wounds, — made by the same bullet, — which bullet entered the left arm of deceased about four inches below the left shoulder, passed through the arm and out on its side next to the body, entered the body exactly in correspondence with the last exit wound referred to, and come out slightly to the right of the center of the body between the third and fourth rib. Little analysis would be needed to make plain that these mute wounds speak volumes in establishing the falsity of appellant's claim and the impossibility of the infliction of such wounds upon a man whose body was thrust through the window of a car and whose hands and arms were outstretched to stab a man who said he drew away as far as he could and then fired three shots at deceased who was stabbing at him with a knife in his outstretched left hand. We think the trial judge well within his discretion in concluding that the testimony of Ramirez that he found a knife, where others found none, would not have caused the jury to accept appellant's story of the killing.
The motion for rehearing will be overruled.
Overruled.